Citation Nr: 1102647	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  03-08 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1969 to May 1971.  He also had subsequent service with 
the Nebraska National Guard (from 1980 to 1989) and the Colorado 
National Guard (from 1990 to 2002).  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Salt Lake City, Utah Department of 
Veterans Affairs (VA) Regional Office (RO).  They were previously 
before the Board [before a Veterans Law Judge who is no longer 
with the Board] in December 2006 and in December 2007 (when they 
were remanded to afford the Veteran a hearing before the Board).  
In November 2010, a video-conference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  In December 2002 (on VA Form 21-22), the 
appellant designated DAV as his representative; by correspondence 
in February 2010 he revoked that designation.

In December 2007, the Board also remanded the claim of 
entitlement to a compensable rating for tinea pedis, for issuance 
of a statement of the case (SOC). An SOC in the matter was issued 
in April 2009; however, the Veteran did not perfect an appeal in 
this matter by filing a substantive appeal and, as was explained 
to him at the November 2010 video-conference hearing, this matter 
is not before the Board.

The matters of service connection for bilateral hearing 
loss (on de novo review) and tinnitus are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  An unappealed April 2002 rating decision denied the Veteran 
service connection for bilateral hearing loss based essentially 
on findings that it was not shown he had a hearing loss 
disability, or that such disability might be related to his 
active service.   
2.  Evidence received since the April 2002 rating decision shows 
the Veteran has a hearing loss disability and raises a 
possibility that such disability might be related to his service; 
relates to the unestablished facts necessary to substantiate the 
claim of service connection for bilateral hearing loss; and 
raises a reasonable probability of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
service connection for bilateral hearing loss disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  It applies to the 
instant claim.  However, inasmuch as this decision grants that 
portion of the claim that is addressed on the merits, discussion 
of the impact of the VCAA in the matter is not necessary.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

An April 2002 rating decision denied the Veteran's claim of 
service connection for bilateral hearing loss based on findings 
that he was not shown to have a hearing loss disability and, in 
essence, that there was no evidence that any such disability 
might be related to his active duty service.  He timely filed a 
notice of disagreement with that decision; however, he did not 
perfect an appeal in the matter with a substantive appeal 
following the issuance of a SOC.

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to a claim that was 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence already of record when the last final denial of the 
claim was made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence received since the April 2002 rating decision includes a 
report of a May 2004 audiology examination which includes the 
following addendum opinion:  

A review of the c-file revealed two hearing tests in 
1969 and early 1970 that revealed hearing to be within 
normal limits.  Examiner did not see a copy of the 
test by the National Guard in the 1980s that veteran 
reported showed a hearing loss.  The configuration of 
the hearing loss present at this evaluation is not 
consistent with noise exposure.  In the absence of any 
hearing test showing a hearing loss while in the 
military, it is the opinion of the examiner that the 
hearing loss is as likely as not not related to 
military service.  Therefore, it is the opinion of the 
examiner that the tinnitus is as likely as not not 
related to military service.  If other evidence of 
later examinations showing a hearing loss while in the 
National Guard were presented, a review could be 
undertaken and a new opinion could be offered.  

Thereafter, in May 2005, VA received additional National Guard 
records which include a report of January 1987 audiometry showing 
a hearing loss disability, specifically, showing a puretone 
threshold of 40 decibels at 1000 Hertz in the right ear.  

The cited additional evidence is new because it was not of record 
at the time of the April 2002 rating decision.  It shows the 
Veteran has a hearing loss disability as defined by regulation.  
Furthermore, as the May 2004 VA examiner indicated that 
audiometry showing a hearing disability in the 1980's would 
warrant a revisiting of the opinion that the Veteran's hearing 
loss disability was unrelated to service, it suggests that the 
Veteran's hearing loss might be related to his service/exposure 
to aircraft and combat noise therein.  Hence, the additional 
evidence received pertains to the unestablished facts necessary 
to substantiate the claim of service connection for bilateral 
hearing loss, and raises a reasonable possibility of 
substantiating such claim.  It is therefore both new and 
material, and the claim of service connection for bilateral 
hearing loss may be reopened.


ORDER

The appeal to reopen a claim of service connection for bilateral 
hearing loss is granted.

REMAND

As the Veteran was a helicopter repairman in service and received 
an Air Medal, it is amply shown that he was subjected to noise 
trauma (including from combat) in service.  He is shown to have a 
bilateral hearing loss disability, and the May 2004 VA examiner 
(who provided a negative nexus opinion in this matter) indicated 
that the matter may have to be revisited if a National Guard 
record showing a hearing loss disability in the 1980's was 
located.  As the record now includes a report of a January 1987 
National Guard audiometry showing a hearing loss disability in 
the right ear as defined in 38 C.F.R. § 3.385, development for a 
new nexus opinion is necessary.  Inasmuch as the evidence 
suggests the Veteran's tinnitus is related to his hearing loss, 
consideration of that matter must be deferred.

Notably, the absence of evidence of hearing loss in-service is 
not fatal to a claim of service connection for that disability.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensely v. 
Brown, 5 Vet. App. 155, 159 (1993).  Service connection may be 
granted for disability [initially] diagnosed postservice upon a 
showing of a medical nexus between that disability and injury (to 
include noise exposure) or disease in service.  See, e.g., 
38 C.F.R. § 3.303(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's 
claims file to an audiologist or otologist 
for review and an advisory medical opinion to 
supplement the opinion provided on May 2004 
examination report.  The consulting medical 
provider should note the opinion offered by 
the May 2004 examiner, and that there is 
evidence of a right ear hearing loss found on 
January 1987 National Guard examination 
audiometry, and offer opinion as to whether 
it is at least as likely as not (i.e., a 50 
percent or greater probability) that the 
Veteran's bilateral hearing loss and/or 
tinnitus are causally related to his service, 
including as due to his recognized exposure 
to aircraft and combat noise trauma therein.  
The provider must explain the rationale for 
the opinion (and is asked to specifically 
comment on the May 2004 VA examiner's 
opinion).  

2.  The RO should ensure that development 
sought above is completed, and then 
readjudicate the claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


